ULTRA SERIES FUND 550 Science Drive Madison, Wisconsin 53711 Tele:608.274.0300; Fax:608.663.9010 November 16, 2012 BY EDGAR Mr. Jason Fox Division of Investment Management Office of Insurance Products Securities and Exchange Commission treet, NE Washington, DC 20549 RE:Ultra Series Fund (the “Trust”) (SEC File Nos. 002-87775; 811-04815) Dear Mr. Fox: The following serves to respond to comments received from you on November 14, 2012 regarding the Trust’s (i) Form N-CSR filing for the period ended December 31, 2011, and (ii) Form N-PX filing for the period ended June 30, 2012. Form N-CSR Comments 1. Comment:The first few pages of the printed 2011 Annual Report were not filed via EDGAR. Response:In future filings, we will ensure that all pages of the applicable report are filed via EDGAR. 2. Comment:In footnote no. 1 of management’s discussion and analysis of performance, please include a website link to the Trust’s website where investors can obtain updated performance information. Response:We will include this website link in future reports. 3. Comment:In the Bond Fund’s Schedule of Portfolio Investments, please supplementally provide additional clarification regarding footnote (a). Response:We intend to change this footnote in future filings, as we believe it can be simplified by stating that the security in question is a stepped rate security.Along with this revised notation, we will indicate the date as of which the rate is shown. Form N-PX Comments 1. Comment:The Form N-PX is required to be signed by the Trust’s principal executive officer (not by the Trust’s chief compliance officer). Response:In future filings of this report, we will ensure that the correct officer signs these reports. **** Please contact me at the telephone number listed above should you have further comments or questions. Respectfully submitted, /s/ Pamela M. Krill Pamela M. Krill General Counsel and Chief Legal Officer
